DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-23, and 26-28 of U.S. Patent No. 10,333,149.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-23, and 26-28 of U.S. Patent No. 10,333,149. Although the claims at issue are not identical, they are not patentably distinct from each other because as discussed below, the ‘149 Patent claims each element claimed.
	Regarding Claim 1, Claim 1 of the ‘149 Patent also claims a final electrochemical cell comprising: a first anode;  5a second anode; an electrolyte; a cathode; and a release layer having an adhesive affinity to at least one component of the electrochemical cell greater than its adhesive affinity to a substrate on which at least a 10portion of the electrochemical cell was fabricated, wherein the release layer is positioned between the first and second anodes and adheres together the first and second anodes.  

	Regarding Claim 3, the ‘149 Patent also claims a final electrochemical cell, comprising: an anode; an electrolyte; and  25a release layer, wherein the release layer comprises a polymeric material comprising poly(vinyl alcohol) that is greater than 80% hydrolyzed (see Claim 17).  
	Regarding Claim 4, the ‘149 Patent also claims a final electrochemical cell as in claim 1, wherein the release layer comprises a polymeric material (see Claim 1 “the release layer comprises a polymeric material including pendant hydroxyl functional groups”).  

	Regarding Claim 6, the ‘149 Patent also claims a final electrochemical cell as in claim 1, wherein the release layer has a thickness of 5 microns or less. (see Claim 5)  
	Regarding Claim 7, the ‘149 Patent also claims a final electrochemical cell as in claim 1, wherein the release layer comprises a 5surfactant (see Claim 6).  
	Regarding Claim 8, the ‘149 Patent also claims a final electrochemical cell as in claim 1, wherein at least 80 wt% of the release layer is a non-UV curable material (see Claim 7).  
	Regarding Claim 9, the ‘149 Patent also claims a10aaaa final electrochemical cell as in claim 1, wherein the first anode comprises a current collector and an electroactive material layer (see Claim 8).  
	Regarding Claim 10, the ‘149 Patent also claims a final electrochemical cell as in claim 9, wherein the current collector is positioned between the electroactive layer and the release layer (see Claim 9).  
	Regarding Claim 11, the ‘149 Patent also claims a final electrochemical cell as in claim 10, wherein the current collector is positioned immediately adjacent the release layer, and the electroactive material layer is positioned immediately adjacent the current collector (see Claim 10).  
	Regarding Claim 12, the ‘149 Patent also claims a 20aaaa final electrochemical cell as in claim 9, wherein the current collector has a thickness of 12 microns or less (see Claim 11).  

	Regarding Claim 14, the ‘149 Patent also claims a final electrochemical cell as in claim 9, wherein the current collector has a thickness of about 1 micron or less (see Claim 13).  
	Regarding Claim 15, the ‘149 Patent also claims a final electrochemical cell as in claim 9, wherein the current collector has a 30thickness of between 0.1-0.5 microns (see Claim 14).  
	Regarding Claim 16, the ‘149 Patent also claims a final electrochemical cell as in claim 15, wherein the release layer has a thickness of between 1-5 microns (see Claim 15).  
	Regarding Claim 17, the ‘149 Patent also claims a final electrochemical cell as in claim 9, wherein the electroactive material 5layer comprises lithium (see Claim 18).  
	Regarding Claim 18, the ‘149 Patent also claims a final electrochemical cell as in claim 9, wherein the electroactive material layer comprises lithium metal (see Claim 19).  
	Regarding Claim 19, the ‘149 Patent also claims a10aa final electrochemical cell as in claim 9, wherein the electroactive material layer has a thickness of greater than about 5 microns (see Claim 20).  
	Regarding Claim 20, the ‘149 Patent also claims a final electrochemical cell as in claim 1, wherein the electrochemical cell is constructed and arranged to apply, during at least one period of time during charge 15and/or discharge of the electrochemical cell, an .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 2, 4-6, 9, 16, and 19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US2004/0197629 to Arishima et al. 

US2004/0197629 to Arishima et al. (hereafter “ARISHIMA”) a fuel cell comprising a first anode and second anode forming a multi layered electrode where an adhesive layer joins the first anode and second anode (para. 22-23). During production of the fuel cell, the anode layers are formed on a releasable substrate comprising the adhesive layer (para. 43 “Next, on the adhesive layer provided on this releasable substrate, the above-described electrode paste is applied and dried, thereby forming the electrode 

    PNG
    media_image1.png
    213
    445
    media_image1.png
    Greyscale

Figure 1 of Arishima illustrating adhesive layer 4 joining first anode 3a and second anode 3b
	Regarding Claim 1, ARISHIMIA discloses a final electrochemical cell (fuel cell of Fig. 5, abstract “an electric power generating element for a fuel cell”) comprising: a first anode (Fig. 1 supra, layer 3a);  a second anode (Fig. 1, layer 3b); an electrolyte (electrolyte film 2 of Fig. 1); a cathode (Fig. 1 positive electrode 1a); and a release layer (adhesive layer 4 of Fig. 1, where adhesive layer 4 is a “release layer” as claimed) having an adhesive affinity to at least one component of the electrochemical cell greater than its adhesive affinity to a substrate on which at least a portion of the electrochemical cell was fabricated (para. 44 discloses the adhesive layer adheres to the electrode material to a greater degree than it does to the “releasable substrate” used during manufacturing because the releasable substrate is peeled away from the adhesive layer that remains adhered to the electrode layer), wherein the release layer is positioned 
	Regarding Claim 2, ARISHIMA further teaches a method, comprising: providing a first anode (para. 43-45, Fig. 1);  providing a release layer disposed on the first anode (adhesive layer 4 of Fig. 1, para. 43-45 teaches the adhesive layer is on a releasable substrate and the first anode is disposed over the adhesive layer), wherein the release layer has an adhesive affinity to the anode greater than its adhesive affinity to a substrate on which at least a portion of the anode was fabricated; providing a second anode (para. 44, releasable substrate is removed from the electrode and the adhesive layer remains with the electrode in the cell stack); and laminating the first and second anodes together to form an assembly in which the release layer is positioned between the first and second anodes (para. 45 teaches the second anode, such as 3b of Fig. 1 is “overlaid on the adhesive layers exposed on both surfaces of the electric power generating element precursor”; para. 46 teaches that the electrode layers may be sequentially stacked with adhesive release layer therebetween).  
	Regarding Claim 4, ARISHIMA discloses a final electrochemical cell as in claim 1, wherein the release layer comprises a polymeric material (Fig. 1 adhesive layer 4 is a polymeric material, such as the polyaniline and polyperflurososulfonic acid of para. 72).  
	Regarding Claim 5, ARISHIMA discloses a final electrochemical cell as in claim 1, wherein the release layer has a thickness of between 0.01 and 10 microns (para. 72, 5 micron thick adhesive layer example).  
Regarding Claim 6, ARISHIMA discloses a final electrochemical cell as in claim 1, wherein the release layer has a thickness of 5 microns or less (para. 72, 5 micron thick example).  
	Regarding Claim 9, ARISHIMA discloses a final electrochemical cell as in claim 1, wherein the first anode comprises a current collector and an electroactive material layer (Fig. 5, collector 9; GDL layers 6 also serve as current collectors as taught by para. 83).  	
	Regarding Claim 16, ARISHIMA discloses a final electrochemical cell as in claim 15, wherein the release layer has a thickness of between 1-5 microns (para. 41, adhesive layer 4 may range from 1 to 5 microns.  
	Regarding Claim 19, ARISHIMA discloses a final electrochemical cell as in claim 9, wherein the electroactive material layer has a thickness of greater than about 5 microns (para. 11, electrode layers have a thickness of 50 microns or less which is within the claimed range; para. 21 teaches electrode thickness of preferably 10 microns or more). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 12-15 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ARISHIMA.

Regarding Claim 12, ARISHIMA discloses a final electrochemical cell as in claim 9, but does not disclose the current collector has a thickness of 12 microns or less.  However, at the time of filing it would have been obvious to one of ordinary skill in the art to have provided the current collector of ARISHIMA with a thickness of 12 In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).
Regarding Claim 13, ARISHIMA discloses a final electrochemical cell as in claim 9, but does not disclose the current collector has a thickness of 3 microns or less.  Similarly to Claim 12 above, it would have been obvious to one of ordinary skill in the art to have provide a current collector in the cell of ARISHIMA having a thickness of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
	Regarding Claim 14, ARISHIMA discloses a final electrochemical cell as in claim 9, but does not disclose the current collector has a thickness of about 1 micron or less.  Similarly to Claim 12 above, it would have been obvious to one of ordinary skill in the art to have provide a current collector in the cell of ARISHIMA having a thickness of 1 micron or less in order to provide a workable range of thickness for the current collector such that the collector could provide its intended function in the cell. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding Claim 15, ARISHIMA discloses a final electrochemical cell as in claim 9, but does not disclose the current collector has a thickness of between 0.1-0.5 microns.  Similarly to Claim 12 above, it would have been obvious to one of ordinary In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding Claim 20, ARISHIMA discloses a final electrochemical cell as in claim 1, but is silent with respect to the electrochemical cell is constructed and arranged to apply, during at least one period of time during charge and/or discharge of the electrochemical cell, an anisotropic force with a component normal to a surface of the electrode, wherein the component defines a pressure of at least about 98 Newtons per square cm, and wherein the release layer is configured to withstand the application of force during cycling of the cell.  
	However ARISHIMA discloses all of the structure claimed, configured as claimed, and thus necessarily functions as claimed including with respect to the claimed and ARISHIMA accordingly inherently teaches this claimed functional language “arranged to apply, during at least one period of time during charge and/or discharge of the electrochemical cell, an anisotropic force with a component normal to a surface of the electrode, wherein the component defines a pressure of at least about 98 Newtons per 
	Alternatively, it would have been obvious to one of ordinary skill in the art at the time of filing to have ensured that the adhesive strength of the adhesive layer 4 of ARISHIMA (corresponding to the claimed release layer) to the electrode was strong enough to withstand forces experienced during cycling of the electrochemical cell. The motivation for doing so would have simply been to provide a workable range of adhesion to the electrode so peeling/delamination does not occur during use of the electrochemical cell.
	Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope 

Claims 3 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 7,081,142 to Carlson in view of WO2009054987 to Wang et al. (equivalent of US2010/0291442 to Wang et al. and Sion Power Corporation Assignee).
	Regarding Claim 3, U.S. Patent No. 7,081,142 to Carlson (hereafter “CARLSON”) discloses a final electrochemical cell (abstract, Fig. 10), comprising: an anode (Fig. 10, anode active layer 701); an electrolyte (microporous separator layer 102 comprising electrolyte, Fig. 10); and a release layer (protective coating layer 101 is a release layer as claimed, Fig. 10; col. 16:20-25 “the protective coating layer comprises a 

    PNG
    media_image2.png
    549
    627
    media_image2.png
    Greyscale

portion of CARLSON Fig. 10; protective layer 101 is a release layer as claimed
	CARLSON is silent with respect to the release layer polyvinyl alcohol being greater than 80% hydrolyzed.
	WO2009054987 to Wang et al. (“WANG”) teaches the use of PVOH as a polymeric protective layer (abstract, “primer layer”). WANG discloses the PVOH primer layer, and other vinyl based layers, may be hydrolyzed to greater than 80% in order to control adhesivity (page. 13 lines 20-30) where a greater degree of hydrolysis may improve adhesion. WANG further teaches “[h]ydroxyl groups may provide good adhesion to a conductive support such as an aluminum foil” (para. 49); polyvinyl alcohol has good adhesion to active materials in battery electrodes (abstract, primer layer has good adhesion to electroactive layer and to conductive support); polyvinyl alcohol has 
	At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified the battery having the release layer of CARLSON such that the PVOH of CARLSON’s release layer comprised a degree of hydrolysis of 80% or more as taught by WANG. The motivation for doing so would have been to optimize adhesion of the polyvinyl alcohol using the known correlation of degree of hydrolysis and adhesion properties of polyvinyl alcohol as taught by WANG.
Regarding Claim 8, modified-CARLSON is relied upon as above and CARLSON is silent with respect to at least 80wt.% of the release layer is a non-UV curable material.
WANG further discloses the primer layer (release layer) may be substantially uncrosslinked PVOH, including non-UV cross-linked (non-UV cured) where substantially uncrosslinked has less than 10% by weight of cross-linked polymer (p. 8-9) and that this is particularly useful when using multiple primer layers in order to aid adhesion between layers of the same material (p. 8 and p. 9 lines 10-15).
At the time of invention, it would have been obvious to one of ordinary skill in the art to have further modified the at least one release layer of CARLSON to comprise a polymer which is at least 80wt% non-UV cured (non-UV cross-linked). The motivation for doing so would be to (1) use a material known to be suitable for use as a release layer, and (2) improve adhesion to an adjacent release layer if multiple layers are to be used as taught by WANG.
Claims 1, 5, 6, and 9-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US2005/008938 to Cho et al. (“CHO”) in view of US2001/0036573 to Jen et al. and U.S. Patent No. 6,134,773 to Kejha.

Regarding Claim 1, CHO discloses a final electrochemical cell (abstract, rechargeable lithium battery) comprising a first anode (Fig. 1-3, negative active layer 5); an electrolyte (para. 15); a cathode (para. 48 positive electrode); and a release layer (Fig. 1-3, release layer 3 and protection layer 7 are each layers of material which anticipate the claimed “release layer”, as is pre-treatment layer 6 between negative active material 5 and protection layer 7) having an adhesive affinity to at least one component of the electrochemical cell greater than its adhesive affinity to a substrate on which at least a portion of the electrochemical cell was fabricated, and providing essentially no electrochemical, structural, or activational feature to the electrochemical cell (para. 29 “the releasing layer 3 is formed of any material that has releasing properties …” and para. 31 discloses the releasing layer 3 prevents direct contact between current collector 1 and protection layer 7 when wound for transporting or storing and enables unwinding without damage and thus the release layer sticks more to the current collector than to the protection layer 7 and the protection layer 7 sticks more to the negative electrode than to the release layer 3). CHO further discloses the release layer may be conductive to ions of the electroactive material (para. 37-40, para. 45, pretreatment layer 5 also anticipates this claim limitation and also is a “release layer” as claimed, para. 43-45).
CHO is silent with respect to the expressly claimed final electrochemical cell comprising a release layer positioned between the first and second anodes and the first and second anodes being adhered together by the release layer.
US2001/0036573 to Jen et al. (“JEN”) discloses a secondary battery comprising a stack of bicells wherein the stack of bicells comprises release films (para. 62, Fig.2A-Fig. 2C, anode current collector 221 and anode, separator, cathode, cathode current collector symmetrically about anode current collector 221). In the bicell stack, two bicells stacked together results in two anode layers stacked adjacent to each other which includes any intervening layers such as a current collector. In addition, other intervening layers may include release films as taught by JEN (para. 62 “comprising two of anodes, separators, cathodes, aluminum webs and release films which are symmetrical about a copper web 221” and para. 11 adding release films on each one of the first and second sides of the cell components, para. 59 and Fig. 2A release films 208).
	U.S. Patent No. 6,134,773 to Kejha (“KEJHA”) discloses a method for automoatic mass production of electrochemical cells (abstract), including bicells (abstract, reverse bicell two anode layers with electrolyte layers on the bottom and top with leafs or cathode inserted therebetween, Fig. 18) where the bicells use an adhesive layer and release tape during production and where the bicells may be stacked.(abstract, col. 8 lines 27-45). In addition, KEJHA discloses that, instead of stacking, the bicell may be rolled into a “jelly roll” type cell (col. 8 lines 45-65). Stacking bicells as taught by KEJHA, or rolling bicells to form a jelly roll type battery, provides a structure where two anodes are adhered together by the adhesive layer of KEJHA. The adhesive layer of KEJHA is also a release layer as claimed, and may be a polymer electrolyte (col. 6 lines 55-67).
, it would have been obvious to one of ordinary skill in the art to have stacked a bicell structure using the negative electrode of CHO (such as that of Fig. 3A, Fig. 3B) to form a stacked bicell “final electrochemical cell” which meets the structure claimed. This would have resulted in a first anode and second anode as claimed (and as depicted by CHO Fig. Fig. 3A, Fig. 3B where release layer 3 is between negative electrode current collectors 1 and negative active material layers 5 of the negative electrode, 6 is a pretreatment layer and 7 is a protection layer which where the protection layer is ion conductive, para. 38 or where protection layers are between negative electrodes) wherein the release layer (such as the release layer 3 or protection layer 7 of CHO) is positioned between the first and second anodes and adheres together the first and second anodes (because stacking the anodes of CHO to form a bicell stacked battery, such as that of KEJHA or JEN results in this structure). 
	The motivation for doing so would be to form a bicell stacked, or wound, battery such as those well known in the art and disclosed by KEJHA, and JEN. This would have been further obvious because KEJHA and JEN each exemplify a stacked bicell battery, where release films are used in the manufacture of the anode electrode assembly and where the release film is an adhesive layer (KEJHA Fig. 18 adhesive layer 121 for example – the adhesive polymer electrolyte layer 121 is on top and bottom of the bicell and thus when stacked the adhesive polymer 121A and 121 would abut and adhere 
	In addition, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. 
	Here, it is known in the art to stack battery elements in a bicell architecture to arrive at a stacked bicell final electrochemical cell or battery. In addition, it is known in the art to use a release layer adjacent and on the outer bounds of an anode bicell such as that of CHO (CHO’s release layer and protection layer). Accordingly, each element claimed is known in the art, and one of ordinary skill in the art, at the time of invention and filing, would have found it obvious to combine these teachings known in the prior art 
Regarding Claim 9, modified-CHO is relied upon as above with respect to Claim 1 and CHO further discloses the first anode comprises a current collector and an electroactive material, such as Li, as discussed above and at CHO claim 14 (CHO Claim 14 “A rechargeable lithium battery comprising: a negative electrode comprising a current collector, a negative active material layer on one side of the current collector, a protection layer on the negative active material, and a releasing layer on the other side of the current collector, or on the protection layer; a positive electrode comprising a positive active material; and an electrolyte” emphasis added). 
Regarding Claim 10, modifying CHO in view of JEN and KEJHA as asserted above with respect to Claim 1 would have resulted in the claimed structure wherein the current collector is positioned between the electroactive layer and the release layer (because the release layer may be adjacent the collectors of the first and second anodes).
Regarding Claim 11, modified-CHO is relied upon as above and CHO further discloses the negative electrode (anode) comprises a current collector and an electroactive material layer positioned immediately adjacent the current collector (para. 35, active material layer 5, current collector 1 illustrated by Fig. 1-3; also see Claim 14 of CHO noted above).
Regarding Claim 17, modified-CHO is relied upon as above and CHO further discloses the electroactive material layer comprises lithium (para. 35 discloses the negative active material may be lithium metal, lithium alloy, or material which forms a 
Regarding Claim 18, modified-CHO is relied upon as above and CHO further discloses the electroactive material layer comprises lithium metal (para. 35 discloses the negative active material may be lithium metal, lithium alloy, or material which forms a lithium compound when reacting with lithium ions, each of which comprise lithium as claimed).
Regarding Claim 19, modified-CHO is relied upon as above and CHO further discloses the anode electroactive material layer may have a thickness of 9 microns (example 9, para. 72 lithium metal layer) which is within and thus anticipates the claimed range of greater than about 5 microns.
Regarding Claim 20, modified-CHO is relied upon as above. No further structure is expressly recited by present Claim 26. Modified-CHO comprises all of the structure of present Claim 20 and thus is fully capable of performing the claimed functions and intended use of being constructed and arranged to apply, during at least one period of time during charge and/or discharge of the electrochemical cell, an anisotropic force with a component normal to a surface of the electrode, wherein the component defines a pressure of at least about 98 Newtons per square cm, and wherein the release layer is configured to withstand the application of force during cycling of the cell.
Regarding Claims 5-6, modified-CHO is relied upon as above and CHO further discloses further discloses the release layer has a thickness of 0.1 to 5 microns (para. 32) which anticipates the claimed range of between 0.01 and 10 microns pertaining to Claim 5, and also overlaps the range of about 5 microns or less with respect to Claim 6. 
Regarding Claims 12-15, CHO, JEN, KEJHA, and WANG are relied upon as above and CHO discloses that the current collector may be about 3,000 angstroms thick (0.3 microns) as illustrated by the copper current collector layer of example 2 at para. 62. This collector thickness is within the claimed range of each of Claims 12-15 and thus anticipates the claimed ranges.
Regarding Claim 16, CHO, JEN, KEJHA, and WANG are relied upon as above and CHO further discloses the thickness of the release may be less than 5 microns as discussed above and thus anticipates Claim 16.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over CHO, JEN, KEJHA further in view of U.S. Patent No. 4,440,830 to Wempe (“WEMPE”).

Regarding Claim 7, CHO, JEN, and KEJHA, are relied upon as above with respect to Claim 1 and CHO is silent with respect to the release layer comprising a surfactant.
WEMPE discloses release layers comprising PVOH having a molecular weight range of about 20-1200,000 (WEMPE Col. 3). WEMPE further discloses the release coating composition is easily peeled from coated substrates without adversely affecting the PVOH release layer film. WEMPE at Abstract. WEMPE further discloses the release 
At the time of invention it would have been obvious to one of ordinary skill in the art to have modified the release layer of CHO to comprise a surfactant in order to improve the release properties of the release film as taught by WEMPE.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US6306215 to Larkin discloses adhesion promoter layer on one or both sides of current collector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704.  The examiner can normally be reached on Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729